EXHIBIT 10.38

 

Amendment 2 to the
License Agreement
Dated May 4, 1999
Between
General Dynamics Information Systems, Inc. (“GDIS”)
and
Conductus, Inc. (“Conductus”)

 

Section 3.3             Reserved Rights and Limitations of Conductus is amended
to read as follows:

 

3.3.1                        Bids Separate From GDIS. Conductus will not bid
independently of GDIS on Government Contracts which are (a) contracts for the
delivery of hardware (except as provided in Section 3.3.4); (b) offered for
bidding directly to GDIS by a government customer; (c) contracts for which GDIS
can provide technical competencies which Conductus does not possess; (d)
contracts for which GDIS has access to customer or application information which
Conductus does not possess or (e) contracts which would benefit from GDIS
project management competencies which Conductus does not possess.

 

3.3.2                        Government Contracts. Notwithstanding the
foregoing, Conductus may bid independently of GDIS for Government Contracts
which are for (a) Small Business Innovative Research (“SBIR”) awards; (b)
Category 6.1 solicitations as defined under DFAR 235.001; or (c) opportunities
GDIS elects to pursue with a subcontractor other than Conductus.

 

3.3.3                        Special Considerations.  GDIS will promptly review
all opportunities under Section 3.3.1 (a) for competitive pricing purposes. 
GDIS may choose to allow Conductus to bid directly on a given opportunity,
particularly those involving delivery of hardware for which GDIS provides no
substantial contribution.  In such a case, GDIS will indicate its preference to
bid within two business days after receipt of a written request from Conductus. 
If Conductus receives a contract for the delivery of hardware under this Section
3.3.3, it will pay GDIS a royalty equal to a sixteen and two-thirds percent
(16.67%) of the purchase order or contract received from the customer.  Payment
of the royalty shall be due thirty (30) days after Conductus receives payment
for the hardware.

 

3.3.4                        Conductus Referral Rights.  Notwithstanding any
other provision of this Agreement, Conductus may bid separately on Government
Contracts that GDIS elects not to pursue.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
this 9th day of August, 2000.

 

CONDUCTUS, INC.

 

GENERAL DYNAMICS

 

 

 

Government Systems Corporation

 

 

 

General Dynamics Electronic Systems

 

 

 

 

 

By:

/s/ Ron Wilderink

 

By:

/s/ Ed Reioux

 

 

Ron Wilderink

 

 

Ed Reioux

 

VP Finance and CFO

 

 

Sr. Subcontract Administrator

 

 

 

 

 

Date:

8/9/00

 

Date:

8/9/00

 

 

--------------------------------------------------------------------------------